Citation Nr: 1429396	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to an initial compensable disability rating, and a disability rating in excess of 20 percent from April 6, 2012, for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2012 rating decision, the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective April 6, 2012.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The June 2010 rating decision also granted service connection for macular degeneration (also claimed as occipital infarction), rated as 30 percent disabling, and granted service connection for a right knee disability, rated as 10 percent disabling.  In a July 2010 statement, the Veteran stated he was submitting a notice of disagreement "on three issues," and then discussed his hearing loss, his left knee disability, and his left shoulder disability.  In June 2011, the RO issued a statement of the case regarding those three issues.  In his July 2011 VA Form 9, the Veteran noted, "The debilitating eye sight [sic] is not annotated in the decision."  In letters dated in March 2012 and November 2012, the RO informed the Veteran that because the VA Form 9 was received more than one year after the notification of the June 2010 rating decision regarding the macular degeneration, the VA Form 9 could not be considered a new notice of disagreement with the evaluation of the macular degeneration because it was not timely filed.  Further, in an April 2013 statement, the Veteran indicated that his appeal "should include his right knee not just his left knee."  However, the Veteran had not previously expressed disagreement with the disability rating assigned to his right knee, and this statement was received more than one year after the issuance of the RO's June 2010 decision.  Accordingly, the Veteran did not perfect an appeal of the initial disability ratings assigned to the macular degeneration or his right knee disability.  See 38 C.F.R. §§ 20.202, 20.302(b).  Thus, those decisions are final, and those issues are not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to a disability rating in excess of 30 percent for macular degeneration (also claimed as occipital infarction), and entitlement to a disability rating in excess of 10 percent for a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left shoulder disability, and entitlement to an initial compensable disability rating, and a disability rating in excess of 20 percent from April 6, 2012, for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current left knee disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  Upon VA examination in March 2010, left knee degenerative arthritis with limitation in range of motion was diagnosed.  

The second Shedden element is also met.  During his twenty years of active duty service, the Veteran was stationed aboard at least six different ships, including aircraft carriers and guided missile armed destroyers.  See Abstract of Service and Medical History; see also May 2013 videoconference hearing testimony.  The Veteran contends that he would experience knee pain and swelling from climbing up and down the ladders on the ships.  See May 2013 videoconference hearing testimony.  In a May 1982 service treatment note, it was noted that the Veteran complained of left knee pain "off and on since 1976...After climbing up and down ladders [his] knee swells, and [he] has pain while running.  Has trouble with [the] leg-not being able to bend it completely."  Upon examination there was effusion over the left knee and some tenderness to touch.  In October 1982, the Veteran complained of chronic knee pain made worse by climbing ladders; chondromalacia patellae was diagnosed.  In a February 1986 Report of Medical History upon reenlistment, the Veteran reported he had swollen or painful joints, and explained that his knee "swells when walking up ladders on [the] ship."

As to the third Shedden element, the Veteran contends that he has experienced chronic pain in his left knee since service, and that his climbing up and down ladders on ships caused his current degenerative arthritis.  See May 2013 videoconference hearing testimony.

Upon VA examination in March 2010, the Veteran reported that his left knee first bothered him when he was stationed on an aircraft carrier and he had to climb twelve flights of stairs at a time, and that his knees bothered him so badly he could "hardly walk."  The VA examiner noted the May 1982 and October 1982 service treatment records.  The VA examiner, a physician's assistant, diagnosed left knee degenerative arthritis with limitation in range of motion.  She opined that it is less likely as not that the current degenerative arthritis is related to the in-service patellofemoral pain syndrome because that is not known to be associated with later development of osteoarthritis.  The examiner quoted two resources regarding patellofemoral pain syndrome and osteoarthritis in support of her opinion.

The Veteran was afforded another VA examination in April 2010 regarding his claim of service connection for a right knee disability.  Upon examination, the Veteran again reported bilateral knee pain in service from overuse from frequently climbing up and down twelve flights of stairs on aircraft carriers, and that he has experienced knee pain since service.  The April 2010 examiner, a physician, diagnosed degenerative arthritis of the right knee, and opined that it is at least as likely as not that the Veteran's right knee disability is caused by or a result of service, as the claims file "documents complaints of right knee pain of long duration in service.  [The claims file] documents that [the V]eteran did have to climb 12 flights of ladders up and down in service.  With 20 years of service and overuse, it is likely that his current degenerative arthritis of the knee is related to service."

The Board finds that the medical evidence of record is in equipoise.

Although the April 2010 VA examiner's opinion was limited to the right knee, it is of probative value and supportive of the Veteran's claim of service connection for a left knee disability.  Both the right and left knees have the same current diagnosis of degenerative arthritis, and both diagnoses are of record since at least January 2000.  See January 2000 The Gettysburg Hospital x-ray reports.  Further, the April 2010 examiner was a physician, and he opined that the Veteran's current right knee degenerative arthritis was caused by or a result of the Veteran's overuse of the knee in having to climb ladders over his twenty years of service.  The examiner linked this overuse to the right knee disability.  While the Veteran clearly established overuse in both knees during service, the April 2010 VA examiner limited his opinion to the right knee and did not address the left knee.  

Although the March 2010 VA examiner provided a negative nexus opinion regarding the Veteran's left knee disability, her rationale was that the in-service diagnosis of patellofemoral pain syndrome is not known to be related to later development of osteoarthritis.  However, the April 2010 VA physician did relate overuse of the right knee to later development of degenerative arthritis.  Given the similar, if not identical diagnoses in the knees, the identical credible reports of overuse in service, and the positive opinion linking right knee degenerative arthritis to the inservice overuse, the Board finds it finds it as likely as not that the Veteran's left knee disability is etiologically related to service.  

In so doing, the Board observes that a reference article quoted by the physician's assistant in her March 2010 examination report stated that overuse is a commonly cited causative factor of patellofemoral pain syndrome.  The other cited article stated, "For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.  These associations are strongest for osteoarthritis of the knee and hand...."  These articles indicate that overuse can be a causative factor for both patellofemoral pain syndrome and osteoarthritis, and appear to support an association between the Veteran's military service and his left knee disability, especially in light of the April 2010 VA physician's opinion linking his right knee disability to service. 

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current left knee disability.  Accordingly, the Board finds that a grant of service connection is warranted for a left knee disability.


ORDER

Entitlement to service connection for a left knee disability is granted.


REMAND

Left Shoulder Disability

The Veteran contends that he has had chronic, progressive pain and loss of range of motion in his left shoulder since he injured it during service.  See May 2013 videoconference hearing testimony; March 2010 VA examination report.  An August 1972 service treatment note states the Veteran fell on his left shoulder, and an acute left shoulder dislocation was diagnosed.

Upon VA examination in March 2010, the VA examiner stated that there was insufficient information for her to determine a relationship between the Veteran's in-service left shoulder injury and the current severe degenerative arthritis and loss of range of motion because of the lack of ongoing treatment for the left shoulder since the Veteran's discharge from service.  The VA examiner did not address the Veteran's reports of pain and loss of range of motion in the left shoulder since service, or his contention that the lack of treatment such as physical therapy when the Veteran injured his shoulder contributed to the progressive loss of range of motion.  See May 2013 videoconference hearing testimony.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's left shoulder disability.

Hearing Loss Disability

The Veteran last underwent a VA audiological examination in April 2012.  The April 2012 examiner reported that the Veteran's hearing loss did not impact ordinary conditions of daily life.  At his May 2013 videoconference hearing, the Veteran testified that his hearing is getting progressively worse, and that he has a hard time communicating at home, in public, that he can barely hear with his hearing aids, and that the quality of his life in general is suffering due to his hearing loss.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private or VA treatment related to his left shoulder and/or hearing loss.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, afford the Veteran a new VA examination to determine the nature and etiology of his left shoulder disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After reviewing the claims folder and records, and interviewing and examining the Veteran, the examiner is asked to respond to the following inquiry:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current left shoulder disability originated during active duty, or is in any other way causally related to his active duty service?

For the purposes of the opinion being sought, the examiner should specifically address:

a)  the August 1972 service treatment records and x-ray documenting the Veteran's fall onto his left shoulder, the diagnosis of an acute left shoulder dislocation, as well as the notation that the Veteran was to wear a sling.  

b)  the February 1978 service treatment record noting the Veteran's complaint of left neck and shoulder pain with some radiating pain and tingling down his left arm; 

c)  the January 1980 service treatment record noting complaints of pain and contusions after a motor vehicle accident, including the Veteran's left shoulder; and 

d) an October 1984 treatment note in which the Veteran complained of left shoulder pain, with an assessment of a sprained/strained left shoulder.

The examiner should also specifically address the Veteran's lay reports that he has experienced pain in his left shoulder since service and it is progressively getting worse, and that he has progressively lost range of motion in the left shoulder since his injury in service.  See May 2013 videoconference hearing testimony.  The examiner should also address the Veteran's report that he did not seek treatment for his left shoulder after service because he was told there was nothing that could be done and that physical therapy wasn't the normal course of treatment at the time, and that he was told to "tough it out" during and after service.  See id.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's hearing loss.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports comply with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


